“Mr. Chief Justice CatoN delivered the opinion of the Court. Here a writ of foreign attachment was issued out of the Circuit Court of Stephenson county, directed to the sheriff of Livingston county, who levied it upon property of the defendants. No property was found in Stephenson county, and, in fact, no writ was issued to that county, at least till after a motion was made to quash the writ. We decided in Hinman v. Rushmore, 27 Ill. 509, that, without a service in the county whence the writ issued, the court acquired no jurisdiction. The motions to quash should have been sustained. The judgments must be reversed. Judgments reversed.